Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 01/13/2021.  Presently claims 1-10 are pending.

Response to Arguments
Applicant's arguments filed 01/23/2021 with respect Claim Rejections - 35 USC § 102 have been fully considered but they are not persuasive.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., element 24 itself actually rotates) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Applicant argued that the prior art of Nishibe (JP2005131655A) does not disclose a lower tool having a lower main body that receive a rotational body, which is rotatable around an axis of rotation running in a direction of the bending edge of the tool body. Applicant notes that this paragraph mentions rotating bending tools 6 and 7, but 
In response to this argument, the claim is rejected as filed;
Further, the prior art of Nishibe (JP2005131655A, attached NPL English Machine translation) clearly and explicitly disclose:
The lower bending tool (7) having the lower bending die (24) (paragraphs 170, 225 and 238);
The prior the prior art of Nishibe clearly disclose that the lower tool (7) is rotatable around the center of the tool (paragraphs 170 and 200);
Therefore, the lower bending die (24) will be rotated with lower tool (7) because simply the lower bending die (24) is part of the lower tool (7).
Accordingly, this argument is not persuasive.

Applicant argued that the prior art of Nishibe (JP2005131655A) does not disclose “wherein the upper main body defines a projection surface that is perpendicular to the positioning axis and the bending edge of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface no bending process using upper bending die 23 is shown in Nishibe. The only bending process shown uses the lower bending die 24. As best seen in Nishibe Figs. 4(D) and 4(E) (inserted above), the bending edge of element 24 is within any projection surface of this 
In response to this argument, the prior art of Nishibe (JP2005131655A, attached NPL English Machine translation) clearly and explicitly disclose:
The element (23) is performing the bending process (paragraphs 181-199).
Accordingly, this argument is not persuasive.

The office alleges that the projection surface is equivalent to "the lower surface of element (21)," but that element alone cannot be considered the "upper main body" that defines the projection surface.
In response to this argument, the element (21) is an upper element having a body that define a projection surface; 
Therefore, the prior art of Nishibe (JP2005131655A, attached NPL English Machine translation) disclose:

wherein the upper main body (figs.3-4: (21))  defines a projection surface (see fig.G below: the lower surface of element (21)) that is perpendicular to the positioning axis (fig.3: the main axis) and the bending edge (see fig.G below) of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface.





    PNG
    media_image1.png
    619
    766
    media_image1.png
    Greyscale






 











Accordingly, this argument is not persuasive.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nishibe (JP2005131655A attached NPL and English Machine translation).

Regarding claim 1, Nishibe disclose a tool for machining a planar workpiece (fig.4), comprising:
an upper tool (figs.3 and 4: (21) and (23), examiner interpreted elements (23) and (21) as un upper tool) having a clamping shaft (fig.2: (8)) and an upper main body (figs.3 and 4: (21)) that lie on a common positioning axis (fig.3: the main axis) (paragraphs 156, 181-186);
a tool body (figs 3 and 4: (23)) arranged opposite to the clamping shaft on the upper main body, the tool body comprising a bending edge (see fig.G below); and
a lower tool (figs.2-3: (7) having the lower die (24)) having a lower main body that receives a rotational body, which is rotatable around an axis of rotation running in a direction of the bending edge of the tool body (paragraph 170),
wherein the upper tool and the lower tool are movable towards and away from each other in a stroke direction for machining the workpiece arranged therebetween (fig.4), and
wherein the upper main body (figs.3-4: (21))  defines a projection surface (see fig.G below: the lower surface of element (21)) that is perpendicular to the positioning 

    PNG
    media_image1.png
    619
    766
    media_image1.png
    Greyscale













Regarding claim 2, Nishibe disclose the projection surface is defined by a circumferential surface of the upper main body (see fig. G aabove).

Regarding claim 3, Nishibe disclose the tool body (fig.4: (23)) has a base surface adjacent to the bending edge, an inclined surface adjacent to the bending edge, and a surface section opposite the bending edge that passes into the upper main body or is fastenable on the upper main body (see fig.G above).

Regarding claim 4, Nishibe disclose the positioning axis lies (fig.3: the main axis) in a connection section of the tool body (fig.3: (23))).

Regarding claim 5, Nishibe disclose a longitudinal axis of the tool body (fig.3: (23)) is inclined relative to the positioning axis on the upper tool.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Schmauder (US20140090443A1) in view of Nishibe (JP2005131655A).

Regarding claim 6, Schmauder disclose a tool for machining a planar workpiece (fig.1), comprising:

an upper tool (figs.1-2: (11)) that is moveable along a stroke axis (fig.1: (14)) by a stroke drive device (fig.11: (38), paragraphs 0028-0029 and 0063-0064) in a direction towards or away from a workpiece to be processed by the upper tool, and is positionable along an upper positioning axis (fig.1: (16)) running perpendicular to the stroke axis (paragraphs 0029-0030);
an upper drive assembly (fig.1: (39)) that displaces the upper tool along the upper positioning axis (fig.1: see the double arrows along the axis (16));
a lower tool (fig.1: (9)) that is moveable along a lower stroke axis by a stroke drive device in the direction of the upper tool (paragraph 0029: a stroke drive device is also conceivable for the die (9)) , and is positionable along a lower positioning axis oriented perpendicular to the stroke axis of the upper tool;
a lower drive assembly (fig.1: (13) that displaces the lower tool along the lower positioning axis (paragraph 0029);
a controller configured to control the upper and lower drive assemblies (paragraph 0029: numerical control (15));
wherein a traversing movement of the upper tool along the upper positioning axis and a traversing movement of the lower tool along the lower positioning axis are controllable independently of each other (paragraph 0063-0064: each drive can be operated independently) ; and
a tool for machining a planar workpiece, comprising:

a tool body (figs.1 and 11: the body of the tool (11)) arranged opposite to the clamping shaft on the upper main body, the tool body comprising a bending edge (paragraph 0028); and
wherein the upper tool and the lower tool are movable towards and away from each other in a stroke direction for machining the workpiece arranged therebetween (paragraph 0028)

 Schmauder does not disclose a lower main body on the lower tool that receives a rotational body, which is rotatable around an axis of rotation running in a direction of the bending edge of the tool body,
wherein the upper main body defines a projection surface that is perpendicular to the positioning axis and the bending edge of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface.

Nishibe teaches a tool for machining a planar workpiece (fig.4), comprising:
an upper tool (figs.3 and 4: (21) and (23), examiner interpreted elements (23) and (21) as un upper tool) having a clamping shaft (fig.2: (8)) and an upper main body (figs.3 and 4: (21)) that lie on a common positioning axis (fig.3: the main axis) (paragraphs 156, 181-186);
a tool body (figs 3 and 4: (23)) arranged opposite to the clamping shaft on the upper main body, the tool body comprising a bending edge (see fig.G above); and

wherein the upper tool and the lower tool are movable towards and away from each other in a stroke direction for machining the workpiece arranged therebetween (fig.4), and
wherein the upper main body (figs.3-4: (21))  defines a projection surface (see fig.G above: the lower surface of element (21)) that is perpendicular to the positioning axis (fig.3: the main axis) and the bending edge (see fig.G above) of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface.
a controller (fig.1: (50)) configured to control the upper and lower drive assemblies ;
wherein a traversing movement of the upper tool along the upper positioning axis and a traversing movement of the lower tool along the lower positioning axis are controllable independently of each other (paragraphs 287-295).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Schmauder to have a lower main body on the lower tool that receives a rotational body, which that is rotatable around an axis of rotation running in a direction of the bending edge of the tool body, wherein the upper main body defines a projection surface that is perpendicular to the positioning axis and the bending edge of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface as taught by 

Regarding claim 7, Schmauder disclose one or both of the upper tool and lower tool is independently controllable by one or both of a stroke movement about the positioning axis (paragraph 0029).

Regarding claim 8, Schmauder disclose a method for machining planar workpieces (fig.1), the method comprising:
moving an upper tool (figs.1-2: (11)) along a stroke axis (fig.1: (14)) by a stroke drive device (fig.11: (38), paragraphs 0028-0029 and 0063-0064) in a direction towards or away from a workpiece to be processed by the upper tool, wherein the upper tool is positionable along an upper positioning axis (fig.1: (16)) running perpendicular to the stroke axis (paragraphs 0029-0030), and is displaceable by an upper drive (fig.1: (39)) assembly along the upper positioning axis;
moving a lower tool along a lower stroke by a stroke drive device in the direction of the upper tool, wherein the lower tool is positionable along a lower positioning axis oriented perpendicular to the stroke axis of the upper tool, and is displaceable by a lower drive assembly along the lower positioning axis (fig.1: see the double arrows along the axis (16));
providing a controller to actuate the upper and lower drive assemblies (paragraph 0029: numerical control (15)),

a clamping shaft (fig.1: (12)) and an upper main body (fig.1: 21)) on the upper tool that lie on a common positioning axis;
a tool body (figs.1 and 11: the body of the tool (11)) arranged opposite to the clamping shaft on the upper main body, the tool body comprising a bending edge (paragraph 0028); and
wherein the upper tool and the lower tool are movable towards and away from each other in a stroke direction for machining the workpiece arranged therebetween (paragraph 0028)
controlling at least one of the upper tool and the lower tool by a stroke movement where the position axes are spaced parallel to each other (paragraph 0029).

 Schmauder does not disclose a lower main body on the lower tool that receives a rotational body, which is rotatable around an axis of rotation running in a direction of the bending edge of the tool body,
wherein the upper main body defines a projection surface that is perpendicular to the positioning axis and the bending edge of the tool body is externally adjacent tangentially to the projection surface or is outside the projection surface, and


Nishibe teaches a tool for machining a planar workpiece (fig.4), comprising:
an upper tool (figs.3 and 4: (21) and (23), examiner interpreted elements (23) and (21) as un upper tool) having a clamping shaft (fig.2: (8)) and an upper main body 
a tool body (figs 3 and 4: (23)) arranged opposite to the clamping shaft on the upper main body, the tool body comprising a bending edge (see fig.G above); and
a lower tool (figs.2-3: (7) having the lower die (24))  having a lower main body that receives a rotational body, which is rotatable around an axis of rotation running in a direction of the bending edge of the tool body (paragraph 170),
wherein the upper tool and the lower tool are movable towards and away from each other in a stroke direction for machining the workpiece arranged therebetween (fig.4), and
wherein the upper main body (figs.3-4: (21))  defines a projection surface (see fig.G above: the lower surface of element (21)) that is perpendicular to the positioning axis (fig.3: the main axis) and the bending edge (see fig.G above) of the tool body is  externally adjacent tangentially to the projection surface or is outside the projection surface.
a controller (fig.1: (50)) configured to control the upper and lower drive assemblies ;
wherein a traversing movement of the upper tool along the upper positioning axis and a traversing movement of the lower tool along the lower positioning axis are controllable independently of each other (paragraphs 287-295) ; and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Schmauder to have a lower main body on the lower tool that receives a rotational body, which that is 

Regarding claim 9, Nishibe teaches controlling a distance of the position axes between the lower tool and the upper tool that results from the distance of the bending edge to the positioning axis on the main body of the upper tool and at least of a material thickness of the workpiece to be machined (fig.4) (paragraphs 181-194).

Regarding claim 10, Nishibe teaches controlling a stroke movement between the upper tool and the lower tool, the stroke movement having a first stroke phase where the upper tool is controlled along a stroke movement outside the stroke axis, and a second stroke phase that is introduced along the stroke axes shortly before the bending edge of the tool body rests on the workpiece or when resting on the workpiece (fig.4) (paragraphs 181-194).












Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224.  The examiner can normally be reached on 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A./           Examiner, Art Unit 3725                                                                                                                                                                                             

/ADAM J EISEMAN/           Supervisory Patent Examiner, Art Unit 3725